13SI-/5
                                ELECTRONIC RECORD




COA #      02-14-00277-CR                        OFFENSE:        1


           Alberto Jose Meza v. The State of
STYLE:     Texas                                 COUNTY:         Wise

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    271st District Court



DATE: 10/01/15                    Publish: NO    TC CASE #:      CR17201




                        IN THE COURT OF CRIMINAL APPEALS



         Alberto Jose Meza v. The State of
STYLE:   Texas                                        CCA#:           I3S/-/T
         AP?EUANT\*                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         R&Ub&b                                      JUDGE:

DATE:      flltt/Mir                                  SIGNED:                           PC:

JUDGE:       /A /Lu4*K                                PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD